Exhibit 10.1

 

OPTION AGREEMENT

 

This Agreement is entered into this 31st day of December, 2002, by and between
Michael T. Putziger (“Putziger”) and Enterprise Bank and Trust Company
(“Enterprise”).

 

WHEREAS, Putziger wishes to confer upon Enterprise the option to assume his
rights and obligations pursuant to both an Assignment and Assumption Agreement
of even date hereby between Putziger and (a) George L. Duncan relating to
interests in Merrimack Street Associates (MSA) and (b) an Assignment and
Assumption Agreement of even date hereby between Putziger and George L. Duncan
relating to interests in Old City Hall Limited Partnership (OCH); and

 

WHEREAS, Enterprise wishes to have said option,

 

NOW, THEREFORE, for good and sufficient consideration, the parties hereby agree
as follows:

 

1.             Enterprise or, in its sole discretion, any affiliate thereof, may
exercise the option granted here under at any time during the period of
thirty-six (36) months from the date hereof; provided, however, that Enterprise
must give Putziger notice in writing at least 90 days prior to its exercising
such option to acquire said rights and obligations.  Upon OCH or MSA notifying
Enterprise of its intention to accept a bonafide third party offer to sell
either of the OCH or MSA related properties, Enterprise will be entitled to
execute the option expressed herein without fulfilling the 90 day notice
otherwise required.

 

2.             In consideration therefore, Enterprise shall pay Putziger the sum
of One Dollar ($1.00), plus any additional reasonable expenses or costs, up to a
maximum amount of $15,000, that may be incurred by Putziger in connection with
(and only in connection with) Enterprise’s exercise of this option.  In the
event expenses incurred in connection with Enterprise’s option exceed $15,000,
Enterprise will review and consider for reimbursement any such expenses, but
shall not be obligated to approve such expenses for reimbursement.

 

3.             It is expressly understood by all parties to this Agreement that
the options expressed herein must be exercised simultaneously by Enterprise.

 

IN WITNESS HEREOF, the undersigned has duly executed this Agreement as of the
date set forth above.

 

 

 

 

 

/s/ Michael T. Putziger

 

 

 

Michael T. Putziger

 

 

 

 

 

 

 

Enterprise Bank and Trust Company

 

 

 

 

 

 

 

By:

/s/ John P. Clancy, Jr.

 

 

 

       Its

CFO/Treasurer

 

 

 

                  duly authorized

 

--------------------------------------------------------------------------------